Per Curiam.
Appellee contends, in her petition for rehearing, that, under the terms of the agreement between her and her husband, she is entitled to all the capital stock of the Building and Lo'an Associations of Atlantic City, New Jersey, owned by them or either of them on the date of the contract; that the evidence clearly shows that her husband sold all of the stock except two and one-half shares and converted the money to his own use; and that, in the settlement between her and her husband, he. did not account to her for the proceeds.
The record does show that her. late husband did receive as much as $1,500 for the sale of this stock, but it is not clear as to what disposition he-made of the proceeds. For fear that an injustice may have been done appellee if the original order of this court is allowed to stand, we now modify so much of the opinion as directs a final decree on this issue to be entered against the appellee. For the purpose of correcting the decree entered by this court on the nth day of October, 1943, a rehearing will be granted and another, decree entered here remanding the case to the *126circuit court with direction to ascertain the value of this stock in the two Building and Loan' Associations, owned by the appellee or her husband on the 27th day of September, 1938, or when sold, to ascertain whether or not G. F. Stroebel or his administratrix has paid this sum or any part thereof to apellee, and to enter a decree accordingly.